Citation Nr: 1607211	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for bilateral lower extremity polyneuropathy.

7.  Entitlement to service connection for a psychiatric disability.

8.  Entitlement to an increased rating for a left knee disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1985.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in November 2013 for development.  


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

The Board's November 2013 remand requested the VA to obtain additional records from the Social Security Administration (SSA), private healthcare providers, the Gulf Coast Veterans Health Care System, and to provide the Veteran a VA examination of his left hip.  While the Board finds substantial compliance with most of the remand directives, the treatment records from the Gulf Coast Veterans Health Care System prior to December 2010 were not requested, obtained, or associated with the record.  The Board notes that the record indicates that it was assumed those medical records prior to December 2010 did not exist as they were previously noted to have not been found in conjunction with a June 2010 rating decision.  However, the November 2013 remand specifically requested that the VA attempt to obtain those records.  Furthermore, the VA did not notify the Veteran or representative of any inability to obtain those records.  Records dated from December 2010 to September 2015 were obtained.  Any subsequent records should also be obtained.

Therefore, the Board finds a lack of substantial compliance with the November 2013 remand directive.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Also, a June 2013 rating decision denied entitlement to service connection for a lumbar spine disability, a cervical spine disability, a right hip disability, a left foot disability, bilateral lower extremity polyneuropathy, and a psychiatric disability.  That rating decision also continued a 10 percent rating for a left knee disability.  The Veteran filed a timely notice of disagreement in October 2013.  However, no statement of the case has been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent medical records from the Gulf Coast Veterans Health Care System prior to December 2010 and since September 2015, and any associated outpatient clinic, not already associated with the record.  If any records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.   Cuevas v. Principi, 3 Vet. App. 542 (1992).

2.  Issue a statement of the case which addresses the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a right hip disability, a left foot disability, bilateral lower extremity polyneuropathy, and a psychiatric disability; and entitlement to an increased rating for a left knee disability.  Notify the Veteran of his appeal rights and that he must perfect a timely appeal if he desires appellate review of those issues.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

